DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The response filed on February 11, 2021 to the restriction requirement of December 14, 2020 has been received.  Applicant has elected Group 2, and the species of anticancer agent that is an immunotherapeutic, and colorectal cancer for examination.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 20-47 are pending. Claims 20-35 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. The species of breast cancer and anticancer agent that is a chemotherapeutic have been rejoined for examination. Claims 36-47 are currently under prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 36-44, 46, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demaria et al (2001, Clinical Cancer Research, 7:3025-3030), in view of Luykx-de Bakker et al (1999, Annals of Oncology, 10:155-160); as evidenced by Zhu et al (Cellular & Molecular Biology Letters, 2019, 24:40, internet pages 1-11).
Demaria et al teach a method of treating a patient suffering from breast cancer, the method comprising:
(a) obtaining a pre-treatment core tumor biopsy from the patient before treatment and measuring levels of CD8 and CD3 in the biopsy, wherein CD3 measures levels of T-cell infiltration and CD8 measures levels of cytolytic T cell (CTL) infiltration in the tumor, collectively measuring tumor infiltrating lymphocyte (TIL) levels in the tumor;
(b) administering paclitaxel chemotherapy to the patient that kills cancer cells;
(c) obtaining a post-treatment tumor biopsy after chemotherapeutic treatment and measuring levels of CD8 and CD3 in the biopsy;
(d) comparing the levels of CD8 and CD3 in the tumor biopsies pre- and post-treatment; and
(e) determining that:
(i) patients who had an increase in CD8 and CD3 levels post-treatment have increased TILs and better response to therapy than those that did not have an increases in CD8 and CD3 levels and TILs post-treatment (Table 3; p. 3028, col. 1); and 
(ii) chemotherapy induces anti-tumor T cell responses triggered by killing of cancer cells in the primary tumor and elicits tumor-specific CTL that contributes to eliminate cancer cells that survived neoadjuvant chemotherapeutic treatment (p. 3026, col. 1; Table 3). Demaria et al suggest the development of TILs indicate clinical 
As evidenced by Zhu et al, paclitaxel is a chemotherapeutic that is inherently an immunotherapeutic agent that modulates immune cells (p. 6-8).
Demaria et al do not teach further administering adjuvant/ immunostimulatory therapy GM-CSF to the patient identified as not having increases in CD8/CD3/TILs and not responsive to chemotherapy.
Luykx-de Bakker et al teach a method for treating breast cancer patients by administration of neoadjuvant chemotherapy with or without immunostimulatory/adjuvant GM-CSF. Luykx-de Bakker et al teach that neoadjuvant chemotherapy can be improved by the addition of GM-CSF which exploits biological factors inherent to the primary tumor. Luykx-de Bakker et al teach patients administered therapy combined with GM-CSF had better response and survival than those that did not receive GM-CSF (abstract). Luykx-de Bakker et al teach that: (1) repeated cycles of chemotherapy induce cell killing and repeated tumor antigen release at the tumor site resulting in DC recruitment and activation, as well as prolonged draining of the tumors lymph nodes and activation of tumor-specific CTLs; (2) GM-CSF allows for improved 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat the poor-responding patients of Demaria et al with therapy comprising adjuvant/immunostimulant GM-CSF. One would have been motivated to because: (1) Demaria et al recognize that patients having no increase in TILs, CD8, and CD3 were poor responders to therapy and in need of more effective treatment; (2) Demaria et al suggest combining immunostimulant GM-CSF with neoadjuvant chemotherapy to improve survival and enhance DC function; and (3) Luykx-de Bakker et al teach adding GM-CSF to neoadjuvant therapy in order to improve anti-tumor immune response, survival, and enhance TILs. One of ordinary skill in the art would have a reasonable expectation of success treating the patients of Demaria et al having poor response to neoadjuvant chemotherapy indicated by failed increases in CD8/CD3/TILs by additional administration of GM-CSF, given the addition of GM-CSF to neoadjuvant chemotherapy was demonstrated to successfully enhance chemotherapeutic response, enhance survival, and improve anti-tumor immune response. 


3.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demaria et al (2001, Clinical Cancer Research, 7:3025-3030), and Luykx-de Bakker et al (1999, Annals of Oncology, 10:155-160); as applied to claims 36-44, 46, and 47 above, and further in view of Funada et al (Oncology Reports, 2003, 10:309-313), Guidoboni et al (American J Pathology, 2001, 159:297-304), and Correale et al (J Clinical Oncology, 2005, 23:8950-8958; Epub August 1, 2005).
Demaria et al and Luykx-de Bakker et al (the combined references) teach a method as set forth above, recognizing that increased CD8 and CD3 staining in breast tumors correlates with increased TILs, and better clinical immune response to therapy; recognizing that unchanged or low levels of CD8 and CD3 staining in breast tumors correlates with poor responders to therapy and low TILs, and that treatment with GM-CSF enhances cancer-specific immune responses and therapeutic success, as stated above. Demaria et al teach the importance of monitoring the molecular and immunological events that accompany response to treatment, as stated above.
The combined references do not teach applying their method to colorectal cancers.
Funada et al teach that higher levels of CD8+ T cells detected as infiltrating colorectal tumor biopsies correlated with increased overall survival, while lower levels indicated worse prognosis with significantly shorter survival and higher incidence of metastasis (abstract; p. 310, col. 2; Figure 2 and 4; p. 312, col. 1-2). Like Demaria et al, Funada et al recognize that CD8+ T cells present in the tumors indicate an anti-tumor immune response (abstract).
Guidoboni et al teach that although adjuvant 5-FU-based therapy regimens are the choice treatment for patients with stage III colorectal cancer, a proportion of these patients fail despite therapy. Guidoboni et al determined that patients who have high 
Correale et al teach that the addition of immunotherapy (IL-2 and GM-CSF) to chemotherapy produced strong immunologic and antitumor activity and high clinical response rate in colorectal cancer patients with metastasis (abstract; p. 8956, col 2, last paragraph to p. 8957, col. 2). Like Luykx-de Bakker et al, Correale et al teach that chemotherapy upregulates tumor-associated antigen expression and release, making malignant cells capable of priming an efficient CTL response and anti-tumor activity, while cytokine GM-CSF activates endogenous DCs and IL-2 acts as a T cell growth factor, in order to expand antigen-presenting cell-induced antigen-specific CTL clones. Correale et al teach the rationale of administering chemo-immunotherapy is based on the facts that: (A) chemotherapy induces apoptosis and antigen remodeling, (B) GM-CSF increased the percentage and activation of peripheral blood DCs capable of taking 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to determine changes in CD8 and CD3 in colorectal cancer patient tumors after chemotherapy treatment in the method of the combined references and to treat patients having static or low levels of CD8 and CD3 after chemotherapy with chemo-immunotherapy. One would have been motivated to because: (1) the combined references, Funada et al, and Guidoboni et al teach that intratumoral CD8 and CD3 levels reflect prognosis, level of TILs, and anti-tumor immune activity, wherein higher levels of CD8 and CD3 indicate an active anti-tumor immune response, increased TILs, increased survival, and better prognosis, and wherein lower levels of CD8 and CD3 indicate a lack of antitumor immunity, worse prognosis, and higher risk of metastasis; and (2) the combined references and Correale et al recognize and explain the mechanisms and advantages for adding cytokines, such as GM-CSF and IL-2, to chemotherapy to enhance the anti-tumor immune response, and Correale et al suggest administering this treatment to colorectal cancer patients. One of ordinary skill in the art would have a reasonable expectation of success treating colorectal cancer with chemo-immunotherapy that was characterized as having unchanged or low intratumoral CD3 

 4.	Conclusion: No claim is allowed.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Laura B Goddard/Primary Examiner, Art Unit 1642